852 F.2d 568
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Noah JOHNSON, Petitioner-Appellant,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent-Appellee.
No. 87-4050.
United States Court of Appeals, Sixth Circuit.
May 17, 1988.

Before ENGEL, Chief Judge, and KEITH and RYAN, Circuit Judges.

ORDER

1
The petitioner seeks review of a Benefits Review Board (Board) order denying his claim for black lung benefits.  The petitioner and the Director are now before this Court on a joint stipulation to remand that order back to the Administrative Law Judge for reconsideration in light of this Court's decision in Kyle v. Director, O.W.C.P., 819 F.2d 139 (6th Cir.1987), petition for cert. filed December 21, 1987.


2
Kyle provides that certain black lung claims filed before March 31, 1980, in which less than ten (10) years of coal mine employment is established, must be considered pursuant to the criteria in 20 C.F.R. Sec. 410.490.  In this case, the petitioner's claim was not considered employing those criteria.  The decision in Kyle is applicable and controlling in the circumstances herein.  Accordingly,


3
It is ORDERED that the stipulation to remand is granted and this action is remanded back to the Administrative Law Judge with instructions for reconsideration in light of Kyle v. Director, O.W.C.P., supra and 20 C.F.R. Sec. 410.490.